385 F.2d 834
155 U.S.P.Q. 230
UNARCO INDUSTRIES, INC., Plaintiff-Appellant,v.EVANS PRODUCTS COMPANY, Defendant-Appellee.
No. 16035.
United States Court of Appeals Seventh Circuit.
Oct. 4, 1967.

Norman Lettvin, Edwin S. Booth, Bair, Freeman & Molinare, Chicago, Ill., for plaintiff-appellant.
Granger Cook, Jr., Chicago, Ill., John A. Blair, Detroit, Mich., Hume, Clement, Hume & Lee, Chicago, Ill., for defendant-appellee, Robert L. Boynton, Harness, Dickey & Pierce, Detroit, Mich., of counsel.
Before SCHNACKENBERG, CASTLE and CUMMINGS, Circuit Judges.
PER CURIAM.


1
This patent infringement suit involves the validity of Patent No. 3,168,055 for a railroad freight-car bulkhead.  We agree with the conclusion of the District Court that the alleged invention was obvious within the meaning of 35 U.S.C. 103.  See 275 F. Supp. 331.  Therefore, the judgment invalidating this patent is affirmed.

SCHNACKENBERG, Circuit Judge (concurring):

2
I concur in the foregoing opinion because of the reasons stated therefor and also because the district court in its opinion distinguished the case of Copease Mfg. Co. v. American Photocopy Equipment Co., 7 Cir., 298 F.2d 772 (1961).